Exhibit – 10.111

 

June 4, 2008

 

Mr. Bruce G. Crain

President and Chief Executive Officer

Russ Berrie and Company, Inc.

111 Bauer Drive

Oakland, New Jersey  07346

 

Dear Bruce:

 

The following is a description of your incentive compensation opportunity with
respect to 2008, in accordance with your Employment Agreement with Russ Berrie
and Company, Inc. (the “Company”).  The determination of your achievement of
performance goals shall be made after the end of 2008 in the Compensation
Committee’s discretion.

 

The Compensation Committee has determined that 50% of your 2008 incentive
compensation opportunity shall be based on the achievement of consolidated
financial goals by the Company and 50% shall be based on your achievement of
personal goals.

 

Financial Goals

 

The Compensation Committee has set corporate consolidated EBITDA targets for
2008 as the financial goals.  EBITDA is defined for this purpose as consolidated
net income before net interest expense, provision for income taxes,
depreciation, amortization and other non-cash, special or non-recurring
charges.  With respect to consolidated EBITDA, your targets consist of the
following:  (i) a specified minimum level of achievement (the “Minimum Crain
Target”) required to earn an amount equal to 7.5% of your annual base salary,
(ii) a specified level of achievement (the “Crain Target”) in excess of the
Minimum Crain Target required to earn an amount equal to 37.5% of your annual
base salary, and (ii) a specified level of achievement in excess of the Crain
Target (the “Maximum Crain Target”) required to earn an amount equal to 65% of
your annual base salary.  Amounts earned for achievement of results between
(i) the Minimum Crain Target and the Crain Target, and (ii) the Crain Target and
the Maximum Crain Target will be determined by a straight-line interpolation. No
amounts will be paid for achievement of results in excess of the Maximum Crain
Target. No amounts will be paid for achievement of results below the Minimum
Crain Target.  In determining whether any of the Crain Targets were achieved for
the year, the Compensation Committee may exercise its judgment whether to
reflect or exclude the impact of changes in accounting principles and
extraordinary, unusual or infrequently occurring events reported in the
Company’s public filings that it believes were not driven by the current
performance or that otherwise had a distorting positive or negative impact on
Company performance.  The EBITDA Targets are set forth on Exhibit A attached
hereto.

 

--------------------------------------------------------------------------------


 

Personal Goals

 

With respect to your personal goals, three different categories (each with a
target and a maximum level of achievement) have been established as follows: 
(i) structural/integration goals, which will entitle you to receive 18.75% of
your annual base salary at the target level and 32.50% of your annual base
salary at the maximum level of achievement; (ii) organizational goals, which
will entitle you to receive 9.375% of your annual base salary at the target
level and 16.25% of your annual base salary at the maximum level of achievement,
and (iii) strategic goals, which will entitle you to receive 9.375% of your
annual base salary at the target level and 16.25% of your annual base salary at
the maximum level of achievement.  The Committee will determine in its sole
discretion your level of achievement of each of these personal goals during
2008, if any.  The particular payout level awarded, if any, in each case will
depend on the assessment of the Committee as to the degree of achievement
attained, and will account for the difficulty and complexity of the particular
goal.  No bonus will be payable for a particular category if the Committee
determines that the target level of achievement for that category has not been
achieved, and no amounts will be payable in excess of the maximum incentive
compensation opportunity for that category.  Failure to achieve the Minimum
Crain Target or any category of the three personal goals targets will not,
however, preclude incentive compensation from being paid if targets for other
categories are achieved.  The particular deliverables with respect to each of
the three personal goal categories are set forth on Exhibit A.

 

Potential amounts payable to you with respect to your incentive compensation
program for 2008 are as follows:

 

 

 

Target

 

Maximum

 

 

 

 

 

 

 

EBITDA

 

$

206,250

*

$

357,500

 

 

 

 

 

 

 

Structural/Integration

 

$

103,125

 

$

178,750

 

 

 

 

 

 

 

Organizational

 

$

51,562.50

 

$

89,375

 

 

 

 

 

 

 

Strategic

 

$

51,562.50

 

$

89,375

 

 

--------------------------------------------------------------------------------

*              Achievement of the Minimum Crain Target would entitle you to a
payment of $41,250.

 

Please sign and return the enclosed copy of this letter acknowledging your
agreement therewith.  We look forward to working closely with you during 2008 in
order that these goals may be achieved for the enhancement of shareholder value.

 

 

Sincerely,

 

 

 

/s/ Frederick J. Horowitz

 

Chair

 

Compensation Committee

 

2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

this 4 day of June , 2008.

 

 

 

 

 

/s/ Bruce Crain

 

Bruce G. Crain

 

 

3

--------------------------------------------------------------------------------